DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2022 has been entered.
Applicant’s arguments and claim amendments filed 1/26/2022, regarding the previous 35 USC 102 rejections of claims 1-19 have been considered and are persuasive due the amendment of the claims.  Therefore, the previous 35 USC 102 rejections of claims 1-19 have been withdrawn.  However, a new ground of rejection is presented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano (US 2005/0079408, as submitted by the Applicant in the IDS forms) in view of Yoshihara et al. (US 2009/0104516, as submitted by the Applicant in the IDS forms)
Regarding claim 1, Hirano discloses an accumulator assembly (Abstract, Fig. 1 and para. 46, 47), comprising: a first accumulator cell having a first electrical connection element (Fig. 1, 4a and para. 46, 47 wherein the first accumulator is one of the battery cells 13 connected to connector 38); a second accumulator cell having a second electrical connection element (Fig. 1, 4a and para. 46, 47 wherein the second accumulator the other one of the battery cells 13 connected to connector 38); and a cell connector element which electrically connects the first electrical connection element of the first accumulator cell with the second electrical connection element of the second accumulator cell (Fig. 1, 4a and para. 46, 47 where connector 38 electrically connects the pair of battery cells together) and which is welded at least to one of the electrical connection elements by way of a plurality of weld locations (Fig. 1, 4a and para. 46, 47 weld spots 41/42 connected to each of the connected cells in a plurality of  interrupted lines at the edge region, two vertical lines of 2 spots each and two horizontal lines with 4 welds spots each), wherein a number and a location of the weld locations are selected in accordance with an anticipated current density in such a manner that, at locations with a higher anticipated current density, more weld locations are arranged and, at locations with a lower anticipated current density, fewer weld locations are arranged (Fig. 1, 4a and para. 46, 47 wherein the weld spots of the connector are closer to the central connection points of the connector and the cells and the are no weld spots (reads on the term “fewer”) in the center of the connector where no connection is taking place).
However, Hirano does not specifically disclose that the number of fewer weld locations is greater than zero.  Yoshihara discloses a battery module where there are more welds 11 on the battery inter-connection plates 9 at the center of interconnection (closer to the center of the interconnection between the two cells) in order to be welded efficiently (at the center of the interconnect) to apply a detaching mechanism 12 (at the center of the interconnect), that can provide a connection plate mechanism that can easily detach the two cells from the welded interconnection plate in order to easily replace individual battery cells that have been consumed or degraded during maintenance without having to replace the entire battery module (Yoshihara Fig. 1, 2, 3A, 3B para. 2, 15,  24 and 76-78).  Therefore, it would be obvious for one of ordinary skill in the art at the time of filing to have that the number of fewer weld locations (weld locations away from the center of interconnection) is greater than zero because it would be obvious to have more welds towards the center of interconnection (closer to the center of the interconnection between the two cells) to apply and secure a detaching mechanism 12 (at the center of the interconnect), that can provide a connection plate mechanism that can easily detach the two cells from the welded interconnection plate in order to easily replace individual battery cells that have been consumed or degraded during maintenance without having to replace the entire battery module.  The area towards the center of interconnection between the two cells which would have the more welds would also have a greater anticipated current density, since there is more current activity from the combination of the two cells closer to the interconnect of the two cells than away from it.
Regarding claim 2, the combination of Hirano and Yoshihara discloses the accumulator assembly according to claim 1, as shown above, and the combination of Hirano and Yoshihara further discloses wherein the weld locations have weld spots (Fig. 1, 4a and para. 46, 47 weld spots 41/42 connected to each of the connected cells in a plurality of  interrupted lines at the edge region, two vertical lines of 2 spots each and two horizontal lines with 4 welds spots each)
Regarding claims 3-5, the combination of Hirano and Yoshihara discloses the accumulator assembly according to claims 1 and 2, as shown above, and the combination of Hirano and Yoshihara further discloses wherein the weld locations have at least one of the following from of an interrupted straight line comprising a plurality of spaced-apart weld seams or spaced-apart weld spots arranged at an edge region of the connection element.  (Fig. 1, 4a and para. 46, 47 weld spots 41/42 connected to each of the connected cells in a plurality of interrupted lines at the edge region, two vertical lines of 2 spots each and two horizontal lines with 4 welds spots each)
Regarding claim 6, the combination of Hirano and Yoshihara discloses the accumulator assembly according to claim 4, as shown above, and the combination of Hirano and Yoshihara further discloses wherein the first and the second accumulator cells each have a respective electrode which is coupled to the corresponding electrical connection element and which removes charge from the respective accumulator cell (positive and negative electrodes of the two cells 13 in Fig. 1, 4a, and para. 48-49), wherein the interrupted straight line is arranged at an edge region of the connection element.  (Fig. 1, 4a and para. 46, 47 weld spots 41/42 connected to each of the connected cells in a plurality of interrupted lines at the edge region, two vertical lines of 2 spots each and two horizontal lines with 4 welds spots each)
Regarding claims 7 and 8, the combination of Hirano and Yoshihara discloses the accumulator assembly according to claims 1 and 6, as shown above, and the combination of Hirano and Yoshihara further discloses wherein the cell connector element has an open region which extends between an electrode of the first accumulator cell and an electrode of the second accumulator cell (Fig. 1, 4a and para. 46, 47 where the open region of connector 38 with no weld spots is located between the positive and negative connection points )
Regarding claims 9-12, the combination of Hirano and Yoshihara discloses the accumulator assembly according to claims 3 and 8, as shown above, and the combination of Hirano and Yoshihara further discloses wherein the cell connector element has an open region which extends between an electrode of the first accumulator cell and an electrode of the second accumulator cell, (Fig. 1, 4a and para. 46, 47 where the open region of connector 38 with no weld spots is located between the positive and negative connection points ) wherein the two touching interrupted straight lines which comprise the plurality of spaced-apart weld spots and which are arranged at right-angles with respect to each other, are arranged offset at both sides beside the open region and the corresponding electrode and in the direction of the other accumulator cell (weld spots 41/42 connected to each of the connected cells in a plurality of interrupted lines at the edge region offset besides bother sides of the open region wherein the two vertical lines of 2 spots each make right angles with two horizontal lines with 4 welds spots each they touch)
Regarding claims 13 and 14, the combination of Hirano and Yoshihara discloses the accumulator assembly according to claims 7 and 12, as shown above, and the combination of Hirano and Yoshihara further discloses wherein the open region extends over the electrode of the first or second accumulator cell (Fig. 1, 4a and para. 46, 47 where the open region of connector 38 with no weld spots extends and overlaps over the electrodes of the cells)
Regarding claims 15-19, the combination of Hirano and Yoshihara discloses the accumulator assembly according to claims 1, 7, and 8, as shown above, and the combination of Hirano and Yoshihara further discloses wherein the cell connector element has a curvature in a region between the first electrical connection element of the first accumulator cell and the second electrical connection element of the second accumulator cell wherein the highest line of the curvature is arranged perpendicularly to the open region (Fig. 1, 4a and para. 46, 47 where part of the curvature of the round open areas of connection 38 that fit the cells terminals in between the first electrical connection element of the first accumulator cell and the second electrical connection element of the second accumulator cell wherein are the highest line of the curvature is arranged perpendicularly to the open region without the weld spots).

Response to Arguments
Applicant’s arguments and claim amendments filed 1/26/2022, regarding the previous 35 USC 102 rejections of claims 1-19 have been considered and are persuasive due the amendment of the claims.  Therefore, the previous 35 USC 102 rejections of claims 1-19 have been withdrawn.  However, a new ground of rejection is presented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962.  The examiner can normally be reached on Monday-Wednesday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK A CHERNOW/ Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729